Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered and the primary reference fails to teach the claim amendments, however, an updated search and consideration located reference Rothoff et al. (U.S. Patent Publication No. (U.S. Patent Publication No. 2017/0364070A1). Oba may fail to teach wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (U.S. Patent Publication No. 2017/0364070A1) in view of Rothoff et al. (U.S. Patent Publication No. (U.S. Patent Publication No. 2017/0364070A1).
Regarding claim 1, Oba. teaches A vehicle control device, comprising: a behavior instability acquirer configured to acquire behavior instability of a vehicle; (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") an automated driving advisability determination unit configured to determine whether to continue automated driving on a condition that the vehicle is performing the automated driving; (Pars. 0185-0187; See "In step S102, the automatic driving controller 154 refers to map data stored in a memory unit, not shown, and determines whether there is an automatic driving lane or not in the route selected in step S101.", "In step S102, in a case where the automatic driving controller 154 determines that there is an automatic driving lane, the processing in step S107 is subsequently performed, and in a case where the automatic driving controller 154 determines that there is no automatic driving lane, the processing in step S103 is subsequently performed." & "In step S103, the automatic driving controller 154 determines to start the cruising and driving in the manual only driving mode in which the vehicle drives with only the manual driving performed by the driver, and terminates the initial determination processing. Thereafter, the automatic driving control system 101 restricts the automatic driving performed by the automatic driving controller 154, and drives the vehicle with the manual driving performed by the driver.") and a switching time setting unit configured to determine switching time from the automated driving to manual driving on a basis of the behavior instability, on a condition that the automated driving advisability determination unit determines that the automated driving is noncontinuable. (Pars. 0208-0210; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later.", "In step Sl32, the driver status determination unit 153 obtains the driver status from various kinds of data monitored by the driver monitor device 127, and provides the driver status to the automatic driving controller 154. For example, the driver status determination unit 153 obtains, as the driver status, biometric information about the driver such as the stability of the line of sight, the alcohol intake degree, the pulsation, a face recognition fatigue degree measurement result, an odor measurement result, a response evaluation of the driver according to the human machine interface, and the like." & "In step Sl33, the automatic driving controller 154 totally calculates the degree of fatigue, the awakening degree, and the like of the driver at the predicted time predicted in step S131 on the basis of the driver status provided in step S132. Then, the automatic driving controller 154 derives, as the evaluation result of the recovery ability total evaluation processing, the manual driving recovery ability of the driver predicted on the basis of the degree of fatigue calculated, and the recovery ability total evaluation processing is terminated.") but fails to teach wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops.
Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Oba and Rothoff et al. are both directed to autonomous and manual control systems for vehicle and are obvious to combine because Oba is improved with the gradual decrease and increase between automated driving and manual driving within Rothoff et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Oba in view of Rothoff et al.
Regarding claim 2, Oba. teaches The vehicle control device according to claim 1, wherein the switching time setting unit makes the setting time longer as the behavior instability is higher. (Par. 0256; See "In step S188, the automatic driving controller 154 sets a timer for delaying the subsequent driving in accordance with the time which the driver needs to completely recover the manual driving performance, and terminates the automatic evacuation processing. If there is a mechanism to lock the continuous cruising of the vehicle as a penalty until the driver is ready to restart from the evacuation parking lot in a case where the consciousness level decreases and the vehicle automatically makes an emergency evacuation parking, a psychological process also works here for the driver to seamlessly select the manual continuous cruising by avoiding the automatic evacuation. The degree of tolerance to the preventive function of such delay timer of the driver may be tolerated by some people or may not be tolerated by other people because of cultural factors. Therefore, the delay setting based on the timer is preferably incorporated with a mechanism of variable setting according to the sales market of vehicles. On the other hand, the driver may try to forcibly proceed to the manual driving because of insufficient driving ability in order to avoid the subsequent driving delay due to this penalty, and therefore, a limited restriction is preferably applied to handover of the authority to the driver related to the driving in the automatic parking transition time period from the highly intense attention attraction, and thus the handover may be performed.")
Regarding claim 3, Oba. teaches The vehicle control device according to claim 1, wherein the behavior instability acquirer includes a present surrounding environment data acquirer configured to acquire data regarding surrounding environment around the vehicle, the data regarding the surrounding environment including a state of a road surface to be traveled by the vehicle, and the behavior instability is derived from the state of the road surface to be traveled by the vehicle. (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.")
Regarding claim 4, Oba. teaches The vehicle control device according to claim 2, wherein the behavior instability acquirer includes a present surrounding environment data acquirer configured to acquire data regarding surrounding environment around the vehicle, the data regarding the surrounding environment including a state of a road surface to be traveled by the vehicle, and the behavior instability is derived from the state of the road surface to be traveled by the vehicle. (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.")
Regarding claim 5, Oba. teaches The vehicle control device according to claim 3, wherein the behavior instability acquirer further includes a calculator configured to calculate a coefficient of friction on the road surface to be traveled by the vehicle, and the behavior instability comprises the coefficient of friction calculated by the calculator. (Par. 0118; See "In step S65, the driving processing unit 32 sets a road surface prediction friction co-efficient on the basis of the previous situation of the environment and road surface found by the environment recognition unit 31 in step S64.")
Regarding claim 6, Oba. teaches The vehicle control device according to claim 4, wherein the behavior instability acquirer further includes a calculator configured to calculate a coefficient of friction on the road surface to be traveled by the vehicle, and the behavior instability comprises the coefficient of friction calculated by the calculator. (Par. 0118; See "In step S65, the driving processing unit 32 sets a road surface prediction friction co-efficient on the basis of the previous situation of the environment and road surface found by the environment recognition unit 31 in step S64.")
Regarding claim 7, Oba. teaches The vehicle control device according to claim 3, wherein the behavior instability acquirer further includes a past data acquirer configured to acquire, from a server, data regarding environment around a proposed route to be traveled by the vehicle, and the automated driving advisability determination unit determines whether to continue the automated driving on a basis of the data regarding the surrounding environment around the vehicle acquired by the present surrounding environment data acquirer and on a basis of the data regarding the environment around the proposed route acquired by the past data acquirer. (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32." & Par. 0117; See "Further, in parallel with step S62 and S63, the environment recognition unit 31 finds a previous situation of the environment and the road surface associated with the planned driving route in step S64. For example, the environment recognition unit 31 finds the previous situation of the environment and the road surface on the basis of the past drive history, the weather information, the maintenance situation of the brake device of the vehicle, the traffic situation, the congestion situation, and the like.")
Regarding claim 8, Oba. teaches The vehicle control device according to claim 5, wherein the behavior instability acquirer further includes a past data acquirer configured to acquire, from a server, data regarding environment around a proposed route to be traveled by the vehicle, and the automated driving advisability determination unit determines whether to continue the automated driving on a basis of the data regarding the surrounding environment around the vehicle acquired by the present surrounding environment data acquirer and on a basis of the data regarding the environment around the proposed route acquired by the past data acquirer. (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32." & Par. 0117; See "Further, in parallel with step S62 and S63, the environment recognition unit 31 finds a previous situation of the environment and the road surface associated with the planned driving route in step S64. For example, the environment recognition unit 31 finds the previous situation of the environment and the road surface on the basis of the past drive history, the weather information, the maintenance situation of the brake device of the vehicle, the traffic situation, the congestion situation, and the like.")
Regarding claim 9, Oba. teaches The vehicle control device according to claim 7, wherein the automated driving advisability determination unit determines that the automated driving is noncontinuable on a condition that the environment around the proposed route to be traveled by the vehicle is worse than the surrounding environment around the vehicle. (Pars. 0100-0105; See "On the other hand, in a case where the determination processing unit 26 determines to terminate the automatic driving in step S29, the processing in step S30 is subsequently performed, and the automatic driving termination processing explained with reference to the flowchart of FIG. 2 is performed. Then, when the automatic driving termination processing is finished, the processing is terminated. Although the automatic driving termination procedure shown in FIG. 2 is described as the contents in which the end of the autonomous automatic driving-only lane section R7 is considered, the automatic driving termination procedure shown in FIG. 2 may also be a procedure for executing entry into the parking area RS and the like unexpectedly or when moving from the autonomous automatic driving-only lane section R7 to the manual driving entry lane R13 of the general lane in order to move to the destination location at a position before the end point of the autonomous automatic driving-only lane section R7.", "As described above, in a case where a malfunction occurs in at least some of the devices, or in a case where the driver does not have any driving ability or has a low level of driving ability, and it may be impossible to recover back to the manual driving, the automatic driving control device 11 prohibits an entry into the automatic cruising-only lane, so that the automatic driving can be performed more safely.", "Subsequently, processing for automatically evacuating into an evacuation lane in case of emergency will be explained with reference to the flowchart of FIG. 5.", "When driving is started, processing is started, and in step S41, the determination processing unit 26 obtains, via the input unit 24, a self-diagnosis result related to the automatic driving of the vehicle. It may also be possible to perform environment information acquisition necessary for autonomous automatic cruising for overall planned driving route and previous information acquisition of update information acquisition possibility/impossibility.", "In step S42, the determination processing unit 26 monitors the driver status provided from the monitor unit 21, and the ambient environment provided from the environment recognition unit 31. The environment previous information necessary for the autonomous automatic cruising on the planned driving route may be obtained by means such as radio.", "In step S43, the determination processing unit 26 gives warning to the driver corresponding to an occurrence of a non-regular state, and, for example, gives a notice to the driver in a tactile manner in accordance with a haptic technique such as a force feedback. The non-regular state referred to herein means a state of a planned change range of the vehicle, the road, the weather, and the like in which safe vehicle driving of the vehicle is guaranteed even if the driver is absent in the autonomous-type completely automatic driving, and a state of deviating from a design expectation environment of the autonomous-type completely automatic driving due to, e.g., a device problem of a submillimeter wave radar that affects driving of the vehicle, a problem of road guidance information, a delay of update information, and deterioration of weather environment beyond expectation. In this case, the measure for coping with the non-regular state is performed upon roughly divided into two states. One of them is a case where the vehicle continues to drive with the manual driving as it is if the driver can recover awakening normally, and the other of them is a stop of an evacuation vehicle from a dedicated lane in which a temporary stop is expected because of the lack of awakening performance of the driver. The vehicle is expected to continuously drive only in a case where the autonomous automatic driving system can ensure a certain level or higher safety risk by intervening in an assisting manner even if the driver may not completely recover awakening normally.")
Regarding claim 10, Oba. teaches The vehicle control device according to claim 8, wherein the automated driving advisability determination unit determines that the automated driving is noncontinuable on a condition that the environment around the proposed route to be traveled by the vehicle is worse than the surrounding environment around the vehicle. (Pars. 0100-0105; See "On the other hand, in a case where the determination processing unit 26 determines to terminate the automatic driving in step S29, the processing in step S30 is subsequently performed, and the automatic driving termination processing explained with reference to the flowchart of FIG. 2 is performed. Then, when the automatic driving termination processing is finished, the processing is terminated. Although the automatic driving termination procedure shown in FIG. 2 is described as the contents in which the end of the autonomous automatic driving-only lane section R7 is considered, the automatic driving termination procedure shown in FIG. 2 may also be a procedure for executing entry into the parking area RS and the like unexpectedly or when moving from the autonomous automatic driving-only lane section R7 to the manual driving entry lane R13 of the general lane in order to move to the destination location at a position before the end point of the autonomous automatic driving-only lane section R7.", "As described above, in a case where a malfunction occurs in at least some of the devices, or in a case where the driver does not have any driving ability or has a low level of driving ability, and it may be impossible to recover back to the manual driving, the automatic driving control device 11 prohibits an entry into the automatic cruising-only lane, so that the automatic driving can be performed more safely.", "Subsequently, processing for automatically evacuating into an evacuation lane in case of emergency will be explained with reference to the flowchart of FIG. 5.", "When driving is started, processing is started, and in step S41, the determination processing unit 26 obtains, via the input unit 24, a self-diagnosis result related to the automatic driving of the vehicle. It may also be possible to perform environment information acquisition necessary for autonomous automatic cruising for overall planned driving route and previous information acquisition of update information acquisition possibility/impossibility.", "In step S42, the determination processing unit 26 monitors the driver status provided from the monitor unit 21, and the ambient environment provided from the environment recognition unit 31. The environment previous information necessary for the autonomous automatic cruising on the planned driving route may be obtained by means such as radio.", "In step S43, the determination processing unit 26 gives warning to the driver corresponding to an occurrence of a non-regular state, and, for example, gives a notice to the driver in a tactile manner in accordance with a haptic technique such as a force feedback. The non-regular state referred to herein means a state of a planned change range of the vehicle, the road, the weather, and the like in which safe vehicle driving of the vehicle is guaranteed even if the driver is absent in the autonomous-type completely automatic driving, and a state of deviating from a design expectation environment of the autonomous-type completely automatic driving due to, e.g., a device problem of a submillimeter wave radar that affects driving of the vehicle, a problem of road guidance information, a delay of update information, and deterioration of weather environment beyond expectation. In this case, the measure for coping with the non-regular state is performed upon roughly divided into two states. One of them is a case where the vehicle continues to drive with the manual driving as it is if the driver can recover awakening normally, and the other of them is a stop of an evacuation vehicle from a dedicated lane in which a temporary stop is expected because of the lack of awakening performance of the driver. The vehicle is expected to continuously drive only in a case where the autonomous automatic driving system can ensure a certain level or higher safety risk by intervening in an assisting manner even if the driver may not completely recover awakening normally.")
Regarding claim 11, Oba. teaches The vehicle control device according to claim 1, wherein the automated driving advisability determination unit alerts an occupant of the vehicle to switching to the manual driving on the condition that the automated driving advisability determination unit determines that the automated driving is noncontinuable. (Par. 0116; See "In step S62, the determination processing unit 26 obtains, via the input unit 24, a self-diagnosis result related to the automatic driving of the vehicle, and in parallel, in step S63, the determination processing unit 26 obtains the driver status from the monitor unit 21 in order to determine whether the driver has a level of driving ability to be able to recover back to the manual driving." & Par. 0187; See "In step S103, the automatic driving controller 154 determines to start the cruising and driving in the manual only driving mode in which the vehicle drives with only the manual driving performed by the driver, and terminates the initial determination processing. Thereafter, the automatic driving control system 101 restricts the automatic driving performed by the automatic driving controller 154, and drives the vehicle with the manual driving performed by the driver.")
Regarding claim 12, Oba. teaches The vehicle control device according to claim 2, wherein the automated driving advisability determination unit alerts an occupant of the vehicle to switching to the manual driving on the condition that the automated driving advisability determination unit determines that the automated driving is noncontinuable. (Par. 0116; See "In step S62, the determination processing unit 26 obtains, via the input unit 24, a self-diagnosis result related to the automatic driving of the vehicle, and in parallel, in step S63, the determination processing unit 26 obtains the driver status from the monitor unit 21 in order to determine whether the driver has a level of driving ability to be able to recover back to the manual driving." & Par. 0187; See "In step S103, the automatic driving controller 154 determines to start the cruising and driving in the manual only driving mode in which the vehicle drives with only the manual driving performed by the driver, and terminates the initial determination processing. Thereafter, the automatic driving control system 101 restricts the automatic driving performed by the automatic driving controller 154, and drives the vehicle with the manual driving performed by the driver.")
Regarding claim 13, Oba. teaches The vehicle control device according to claim 1, wherein the switching time comprises time from a start of switching from the automated driving to the manual driving, to an end of the switching to the manual driving. (Par. 0208; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later." & Par. 0322; See "For example, when the period of time is defined as five minutes, and the speed 80 Km/h is the maximum speed allowed for the automatic driving, the location 6.7 Km before the actual end of the dedicated lane termination is the manual driving transition preparation location. However, depending on the degree of congestion of the road, the actual driving speed is, for example, 20 km/h which is one fourth of the maximum speed, and it takes a time four times longer, and in a case where a notification is received 6.7 Km before, the manual driving transition preparation is started 20 minutes before in reality because it takes a time four times longer.")
Regarding claim 14, Oba. teaches The vehicle control device according to claim 2, wherein the switching time comprises time from a start of switching from the automated driving to the manual driving, to an end of the switching to the manual driving. (Par. 0208; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later." & Par. 0322; See "For example, when the period of time is defined as five minutes, and the speed 80 Km/h is the maximum speed allowed for the automatic driving, the location 6.7 Km before the actual end of the dedicated lane termination is the manual driving transition preparation location. However, depending on the degree of congestion of the road, the actual driving speed is, for example, 20 km/h which is one fourth of the maximum speed, and it takes a time four times longer, and in a case where a notification is received 6.7 Km before, the manual driving transition preparation is started 20 minutes before in reality because it takes a time four times longer.")
Regarding claim 15, Oba. teaches A vehicle control method, comprising: acquiring behavior instability of a vehicle on a basis of data detected by a sensor; (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") determining whether to continue automated driving on a condition that the vehicle is performing the automated driving; (Pars. 0185-0187; See "In step S102, the automatic driving controller 154 refers to map data stored in a memory unit, not shown, and determines whether there is an automatic driving lane or not in the route selected in step S101.", "In step S102, in a case where the automatic driving controller 154 determines that there is an automatic driving lane, the processing in step S107 is subsequently performed, and in a case where the automatic driving controller 154 determines that there is no automatic driving lane, the processing in step S103 is subsequently performed." & "In step S103, the automatic driving controller 154 determines to start the cruising and driving in the manual only driving mode in which the vehicle drives with only the manual driving performed by the driver, and terminates the initial determination processing. Thereafter, the automatic driving control system 101 restricts the automatic driving performed by the automatic driving controller 154, and drives the vehicle with the manual driving performed by the driver.") and determining switching time from the automated driving to manual driving on a basis of the behavior instability, on a condition that a determination is made that the automated driving is noncontinuable. (Pars. 0208-0210; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later.", "In step Sl32, the driver status determination unit 153 obtains the driver status from various kinds of data monitored by the driver monitor device 127, and provides the driver status to the automatic driving controller 154. For example, the driver status determination unit 153 obtains, as the driver status, biometric information about the driver such as the stability of the line of sight, the alcohol intake degree, the pulsation, a face recognition fatigue degree measurement result, an odor measurement result, a response evaluation of the driver according to the human machine interface, and the like." & "In step Sl33, the automatic driving controller 154 totally calculates the degree of fatigue, the awakening degree, and the like of the driver at the predicted time predicted in step S131 on the basis of the driver status provided in step S132. Then, the automatic driving controller 154 derives, as the evaluation result of the recovery ability total evaluation processing, the manual driving recovery ability of the driver predicted on the basis of the degree of fatigue calculated, and the recovery ability total evaluation processing is terminated.") but fails to teach wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops.
Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein: the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Oba and Rothoff et al. are both directed to autonomous and manual control systems for vehicle and are obvious to combine because Oba is improved with the gradual decrease and increase between automated driving and manual driving within Rothoff et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Oba in view of Rothoff et al.
Regarding claim 16, Oba. teaches A vehicle control system, comprising: a vehicle control device; (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") and a server configured to accumulate data regarding environment around a proposed route to be traveled by a vehicle and provide the vehicle control device with the data regarding the environment around the proposed route, (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.") the vehicle control device including a behavior instability acquirer configured to acquire behavior instability of the vehicle, (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") an automated driving advisability determination unit configured to determine whether to continue automated driving on a basis of data regarding surrounding environment around the vehicle and on a basis of the data regarding the environment around the proposed route, (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.") and a switching time setting unit configured to determine switching time from the automated driving to manual driving on a basis of the behavior instability, on a condition that the automated driving advisability determination unit determines that the automated driving is noncontinuable. (Pars. 0208-0210; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later.", "In step Sl32, the driver status determination unit 153 obtains the driver status from various kinds of data monitored by the driver monitor device 127, and provides the driver status to the automatic driving controller 154. For example, the driver status determination unit 153 obtains, as the driver status, biometric information about the driver such as the stability of the line of sight, the alcohol intake degree, the pulsation, a face recognition fatigue degree measurement result, an odor measurement result, a response evaluation of the driver according to the human machine interface, and the like." & "In step Sl33, the automatic driving controller 154 totally calculates the degree of fatigue, the awakening degree, and the like of the driver at the predicted time predicted in step S131 on the basis of the driver status provided in step S132. Then, the automatic driving controller 154 derives, as the evaluation result of the recovery ability total evaluation processing, the manual driving recovery ability of the driver predicted on the basis of the degree of fatigue calculated, and the recovery ability total evaluation processing is terminated.") but fails to teach wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. 
Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Oba and Rothoff et al. are both directed to autonomous and manual control systems for vehicle and are obvious to combine because Oba is improved with the gradual decrease and increase between automated driving and manual driving within Rothoff et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Oba in view of Rothoff et al.
Regarding claim 17, Oba. teaches A vehicle control device, comprising circuitry configured to acquire behavior instability of a vehicle, (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") determine whether to continue automated driving on a condition that the vehicle is performing the automated driving, (Pars. 0185-0187; See "In step S102, the automatic driving controller 154 refers to map data stored in a memory unit, not shown, and determines whether there is an automatic driving lane or not in the route selected in step S101.", "In step S102, in a case where the automatic driving controller 154 determines that there is an automatic driving lane, the processing in step S107 is subsequently performed, and in a case where the automatic driving controller 154 determines that there is no automatic driving lane, the processing in step S103 is subsequently performed." & "In step S103, the automatic driving controller 154 determines to start the cruising and driving in the manual only driving mode in which the vehicle drives with only the manual driving performed by the driver, and terminates the initial determination processing. Thereafter, the automatic driving control system 101 restricts the automatic driving performed by the automatic driving controller 154, and drives the vehicle with the manual driving performed by the driver.") and determine switching time from the automated driving to manual driving on a basis of the behavior instability, on a condition that a determination is made that the automated driving is noncontinuable. (Pars. 0208-0210; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later.", "In step Sl32, the driver status determination unit 153 obtains the driver status from various kinds of data monitored by the driver monitor device 127, and provides the driver status to the automatic driving controller 154. For example, the driver status determination unit 153 obtains, as the driver status, biometric information about the driver such as the stability of the line of sight, the alcohol intake degree, the pulsation, a face recognition fatigue degree measurement result, an odor measurement result, a response evaluation of the driver according to the human machine interface, and the like." & "In step Sl33, the automatic driving controller 154 totally calculates the degree of fatigue, the awakening degree, and the like of the driver at the predicted time predicted in step S131 on the basis of the driver status provided in step S132. Then, the automatic driving controller 154 derives, as the evaluation result of the recovery ability total evaluation processing, the manual driving recovery ability of the driver predicted on the basis of the degree of fatigue calculated, and the recovery ability total evaluation processing is terminated.") but fails to teach wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. 
Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Oba and Rothoff et al. are both directed to autonomous and manual control systems for vehicle and are obvious to combine because Oba is improved with the gradual decrease and increase between automated driving and manual driving within Rothoff et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Oba in view of Rothoff et al.
Regarding claim 18, Oba. teaches A vehicle control system, comprising: circuitry; (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") and a server configured to accumulate data regarding environment around a proposed route to be traveled by a vehicle and provide the circuitry with the data regarding the environment around the proposed route, (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.") the circuitry being configured to acquire behavior instability of the vehicle, (Par. 0178; See "The electronic control unit (ECU) 151 can have various kinds of functions by executing a program for controlling each block constituting the automatic driving control system 101. For example, in the example of FIG. 9, the electronic control unit 151 includes the functions as the driving behavior analysis unit 152, the driver status determination unit 153, and the automatic driving controller 154. [0179] The driving behavior analysis unit (Operation Behaviour Analyzer) 152 analyzes the driving behavior of the driver (an operation of driving, behavior, and the like) on the basis of the operation detection result provided from the acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126. Then, the driving behavior analysis unit 152 provides the analysis result obtained by analyzing the driving behavior of the driver to the driver status determination unit 153.") determine whether to continue automated driving on a basis of data regarding surrounding environment around the vehicle and on a basis of the data regarding the environment around the proposed route, (Par. 0113; See "In step S49, the determination processing unit 26 determines that the driver may not perform normal driving, the driving processing unit 32 of the driving execution unit 13 is caused to perform evacuation operation to the evacuation lane in accordance with the road sign, and an instruction is given to stop the vehicle. Accordingly, the driving processing unit 32 controls the steering wheel control unit 33 and the speed control unit 34 on the basis of information indicated by the external environment provided from the environment recognition unit 31, and performs automatic driving for stopping after entering into the evacuation lane. The driving processing unit 32 controls the hazard flasher control unit 35 to give warning to vehicles driving behind. Then, when the vehicle finishes stopping in the evacuation lane, the automatic driving termination processing is terminated." & Par. 0052; See "The environment recognition unit 31 uses, for example, devices such as a stereo camera and a laser radar to recognize external environment of the vehicle, and provides information indicating the external environment to the driving processing unit 32.") and determine switching time from the automated driving to manual driving on a basis of the behavior instability, on a condition that a determination is made that the automated driving is noncontinuable. (Pars. 0208-0210; See "In step Sl31, the automatic driving controller 154 predicts the predicted time when the completely automatic driving-only lane ends on the route selected in step S123 of FIG. 11 and a switching to the manual driving occurs. It should be noted that the prediction of the predicted time will be explained in details with reference to FIG. 23 explained later.", "In step Sl32, the driver status determination unit 153 obtains the driver status from various kinds of data monitored by the driver monitor device 127, and provides the driver status to the automatic driving controller 154. For example, the driver status determination unit 153 obtains, as the driver status, biometric information about the driver such as the stability of the line of sight, the alcohol intake degree, the pulsation, a face recognition fatigue degree measurement result, an odor measurement result, a response evaluation of the driver according to the human machine interface, and the like." & "In step Sl33, the automatic driving controller 154 totally calculates the degree of fatigue, the awakening degree, and the like of the driver at the predicted time predicted in step S131 on the basis of the driver status provided in step S132. Then, the automatic driving controller 154 derives, as the evaluation result of the recovery ability total evaluation processing, the manual driving recovery ability of the driver predicted on the basis of the degree of fatigue calculated, and the recovery ability total evaluation processing is terminated.") but fails to teach wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. 
Rothoff et al. makes up for the deficiencies in Oba. Rothoff et al. teaches wherein the switching from the automated driving to the manual driving is performed by gradually decreasing a ratio of the automated driving while gradually increasing a ratio of the manual driving, and the switching time is a period from a timing at which the gradually decreasing of the ratio of the automated driving starts to a timing at which the gradually decreasing of the ratio of the automated driving stops. (Pars. 0011-0012; See “The provision of a calculated time available for autonomous driving and a human machine interface configured to output to a vehicle passenger compartment this calculated time available for autonomous driving along the planned route enables a driver of the vehicle to confidently use the time available during autonomous driving and plan the activities that are possible during the drive in such a way that the driver is prepared to respond to a request to assume manual control of the vehicle at the expiry of this calculated time available for autonomous driving.” & “According to a second aspect is provided that the processor further is configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving.” & Pars. 0044-0046; See “Thus, the apparatus 1 provide to a driver of the vehicle 2 a prediction of the time available for autonomous driving based on external factors limiting the vehicle's ability to drive by itself.” & “In embodiments hereof the processor 10 is further arranged or configured to calculate a hand over time, required for hand over from autonomous driving to manual driving, and to include this calculated hand over time in the calculation of time available for autonomous driving. Hereby will be ensured that the time available for autonomous driving cannot be less than the time required for hand over from autonomous driving to manual driving, i.e. the time required for transition from unmanned autonomous travel to manual control of the vehicle 2.” & “In further embodiments hereof the processor 10 is arranged or configured to calculate the time available for autonomous driving based on at least road infrastructure information, real time traffic information 9a and real time weather information 9b, which form a comprehensive basis for performing an adequate calculation of the time available for autonomous driving.”)
Oba and Rothoff et al. are both directed to autonomous and manual control systems for vehicle and are obvious to combine because Oba is improved with the gradual decrease and increase between automated driving and manual driving within Rothoff et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Oba in view of Rothoff et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oba et al. ‘805 (U.S. Patent Publication No. 2021/0016805) teaches an information processing apparatus, moving device, method, and program.
Oba et al. ‘983 (U.S. Patent Publication No. 2021/0370983) teaches an information processing device, mobile device, information processing system, method, and program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
10/20/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661